DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected wrapper and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 recites the limitation "fibrous crystalline cellulosic material" without first introduction “a fibrous crystalline cellulosic material”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-14 and 16 are also rejected insomuch as they depend from claim 1 and also recite “fibrous crystalline cellulosic material”.  For purposes of examination, all fibrous crystalline cellulosic material is considered to be the same material as introduced in claim 1.
Appropriate correction is required.
Claim 1 recites the limitation "a fibrous crystalline cellulosic slurry including water, crystalline cellulose, and chalk, and the fibrous crystalline cellulosic slurry having a solids content of about 10% or less by weight of the fibrous crystalline cellulosic slurry".  This is indefinite.  The slurry includes water (liquid state), crystalline cellulose (solid state), and chalk (solid state).  Applicant that recites that a fibrous crystalline cellulosic slurry has a solids content of 10% or less by weight OF fibrous crystalline cellulosic slurry.  For purposes of examination, examiner has considered the slurry to be 10% or less by weight of the fibrous crystalline cellulosic material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent App 20080295854 A1 (hereinafter LI) in view of US Patent 5417228 (hereinafter BALDWIN).
Regarding claim 1, LI discloses a wrapper for cigarette manufacture includes transversely extending band regions applied by a printing technique, such as gravure printing (Abstract).  LI discloses a smoking article (Fig. 1, smoking article 120) comprising a tobacco rod (Fig. 1, tobacco rod 122) including, a column of filler (Fig. 1, tobacco rod, ¶93, “Preferably, the tobacco rod 122 comprises a column of shredded tobacco ("cut filler")”), and a wrapper (Fig. 1, wrapper 123, ¶93) surrounding the column of filler, the tobacco rod having a circumferential direction (Fig. 1, around axis 134, ¶100), a longitudinal direction (Fig. 1, longitudinal direction 134, 101), a lit end (Fig. 1, lit end 124), and a mouth end (Fig. 1, mouth end 130).    LI further discloses that the wrapper including a base web (Fig. 2, base web 140, ¶95) having generally parallel first and second side edges extending in the longitudinal direction and two ends extending in the circumferential direction the base web being around the column of filler such that the first and second side edges of the base web overlap and form a seam (¶93), the base web having at least one circumferentially extending banded region (Fig. 2, banded regions 126) .  LI further discloses that the banded region is having been gravure printed (Fig. 59, ¶109, ¶142) on the base web.  The banded region is printed as an aqueous solution (¶19).  LI discloses that the banded region is an add-on material.  This is considered to be a slurry containing water (¶107). LI further discloses that the add-on material comprises cellulose (¶106) and chalk (¶26, ¶28, ¶119, ¶134).    LI further discloses that slurry having a solids content of about 10% or less by weight the add on material (¶147).
LI may not explicitly disclose that the banded region is comprised of fibrous crystalline cellulosic material. 
LI teaches banded regions comprised of a slurry of highly refined cellulose.  LI teaches a method exists in the art for applying banded regions of the slurry with various spray or coating techniques (¶303).
BALDWIN teaches a paper wrapper with regions of cellulosic material applied and bonded to control the burn rate of a cigarette (abstract).  BALDWIN teaches that the banded regions are comprised of fibrous crystalline cellulosic material (Col. 3, lines 21-33.  See also Col. 5, lines 16-18).  The material is gravure printed (Col. 7, lines 23-29; and examples). BALDWIN further discloses that and the fibrous crystalline cellulosic slurry having a solids content of about 10% or less by weight of the fibrous crystalline cellulosic slurry (Col. 7, lines 10-22, Claim 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI to include fibrous crystalline 
Regarding claim 2, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses wherein the tobacco rod has a filter at the mouth end (Fig. 1, filter 132, ¶93).
Regarding claim 3, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the chalk is calcium carbonate (¶118, ¶132). 
Regarding claim 4, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web includes at least two longitudinally spaced circumferentially extending banded regions of fibrous crystalline cellulosic material thereon (Fig. 2, banded regions 126).
Regarding claim 5, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web is free of added fibrous crystalline cellulosic material in regions outside of the at least two longitudinally spaced circumferentially extending banded regions of fibrous crystalline cellulosic material (Fig. 16, area 276, ¶207).  
Regarding claim 6, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is printed as a single layer (¶195).  
Regarding claim 7, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is printed in at least two layers (Fig. 4, ¶116).  
Regarding claim 8, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web has a permeability of greater than about 20 CORESTA (¶114) and less than about 100 CORESTA (¶141) in regions outside of the at least one circumferentially extending banded region of fibrous crystalline cellulosic material and a CORESTA of 12 or less in regions within the at least one circumferentially extending banded region of fibrous crystalline cellulosic material (¶102).  
Regarding claim 9, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material includes microcrystalline cellulose.
BALDWIN discloses that any cellulose material capable of forming a suspension in liquid may be used, but it a preferred cellulosic material is microcrystalline cellulose (Col. 5, lines 29-.  The microcrystalline cellulose materials disclosed in Col. 5 are highly refined and produce a stable suspension.  These materials are commercially available under the trade names disclosed (AVICEL, CELLULON, FIRBROCELL).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material includes microcrystalline cellulose as taught in BALDWIN.  A person of ordinary skill in the art would obviously use a microcrystalline cellulose material that is known to form a stable suspension.  Doing so would enable a homogenous mixture for the gravure printing function.  Additionally, these materials are widely known and commercially available for application onto banded smoking articles.
Regarding claim 10, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicit discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is free of any binders, modified cellulose, and bacterial cellulose.   
LI teaches that the bands may include cellulose or gum and calcium carbonate as a filler (¶222).  LI further teaches that the add-on material can be free of fillers (¶242) 
BALDWIN discloses that the fibrous cellulose can be selected from the group consisting of microcrystalline cellulose, bacterial cellulose and microfibrillated cellulose as well as other new forms of fibrous cellulose capable of forming a stable suspension in liquid (Col. 3, lines 26-31).  BALDWIN discloses that the use of the fibrous cellulose can be done with or without the addition of a binding material (Col. 6, lines 24-28).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is free of any binders, modified cellulose, and bacterial cellulose. LI teaches that the banded regions may have fillers (which are binders, especially the gum) or that they may be free from fillers.  BALDWIN teaches that the banded regions comprise various cellulose at the producer’s option.  A person of ordinary skill in the art would obviously vary the compositions to achieve a desired burn rate.  
Regarding claim 11, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material consists essentially of about 95% microcrystalline cellulose and about 5% chalk.  
LI discloses that calcium carbonate or chalk is added to the starch solution in a range of 0% to about 100%.  The addition of chalk may adjust the reflectance of the add-on material making the banded region less visible to the casual observer (¶162).  The chalk also is added to obtain a desired ignition propensity (IP) with improved self-extinguishing (SE) (¶163).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material consists essentially of about 95% microcrystalline cellulose and about 5% chalk.  LI discloses that the concentration of chalk can vary widely 0-100%. LI discloses that the percentage of chalk needs to be optimized to adjust reflectance and optimized IP and SE performance. As seen in ¶162-¶163, changing the percentage of chalk changes the reflectance, IP, and SE.  Therefore, it would have been obvious In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).	
Regarding claim 12, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose, a binder, and chalk, wherein the binder is included in an amount of about 9% or less by weight of the of the microcrystalline cellulose.  
BALDWIN discloses several types of binders (Col. 7, lines 1-9).  BALDWIN discloses that the binder should be in the range of 0.1% to about 10%, preferably 0.5% to 2% (Col. 7, lines 38-42).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose, a binder, and chalk, wherein the binder is included in an amount of about 9% or less by weight of the of the microcrystalline cellulose.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 13, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose wherein at least 90% of the fibers of the microcrystalline cellulose have a size of about 200 microns or less .  
LI teaches a wrapper for cigarette manufacture includes transversely extending band regions applied by a printing technique, such as gravure printing (Abstract).  LI teaches the use of cellulosic material to form the zones (¶222, ¶303).  LI further teaches using an aqueous solution with a particle size distribution where 90% are in the range of about 10 to about 100 (¶170).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose wherein at least 90% of the fibers of the microcrystalline cellulose have a size of about 200 microns or less.  A person of ordinary skill in the art would obviously control the particle size of the suspended solids in the solution.  Doing so would result in a uniform and predictable print during the gravure printing process.
Regarding claim 14, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the at least one banded region of fibrous crystalline cellulosic material includes up to about 2.5 gsm of added fibrous crystalline cellulosic material.  
LI discloses that the total gsm of the banded region lies in the range of 0.5 to 15 grams per square meter (“gsm”) (¶237).  LI discloses that the gsm and CORESTA relate to paper permeability which when reduced restricts air flow needed to support combustion.
BALDWIN teaches that the banded regions are comprised of fibrous crystalline cellulosic material (Col. 3, lines 21-33.  See also Col. 5, lines 16-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one banded region of fibrous crystalline cellulosic material includes up to about 2.5 gsm of added fibrous crystalline cellulosic material.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  A person of ordinary skill in the art would have obviously used the fibrous crystalline cellulosic material in a range of 0 to 15 gsm as doing so would restrict airflow to support combustion and prevent fires.  
Regarding claim 15, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses,  wherein the Ignition Propensity of the smoking article is no greater than 25% (¶10) and the Self-Extinguishment of the smoking article is no greater than 50% (¶11).   
Regarding claim 16, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one banded region of fibrous crystalline cellulosic material includes a first zone, a second zone, and a third zone, and(¶239, ¶293).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                           

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747